J-S28015-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: S-S.T.R,                              IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: D.R., FATHER,

                                                  No. 3684 EDA 2015


                 Appeal from the Decree October 14, 2015
           In the Court of Common Pleas of Philadelphia County
              Family Court at No(s): CP-51-AP-0000651-2015

IN RE: T.S.S.F.M,                            IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA


                    v.

APPEAL OF: D.R., FATHER,

                                                  No. 3685 EDA 2015


                 Appeal from the Decree October 14, 2015
           In the Court of Common Pleas of Philadelphia County
              Family Court at No(s): CP-51-AP-0000650-2015

IN RE: K.D.O.C.R,                            IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                         Appellee

                    v.

APPEAL OF: D.R., FATHER,

                         Appellant                No. 3686 EDA 2015


                  Appeal from the Decree October 14, 2015
J-S28015-16



              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000652-2015

BEFORE: BOWES, LAZARUS AND PLATT,* JJ.

MEMORANDUM BY BOWES, J.:                                    FILED APRIL 29, 2016

       D.R. (“Father”) appeals from the decrees entered on October 14,

2015, which terminated his parental rights to his three                    daughters,

K.D.O.C.R. (“K.R.”), S-S.T.R. (“S-S.R.”), and T.S.S.F.M. (“T.M.”), collectively

(the “children”), ages sixteen, thirteen and eleven respectively. 1 We affirm

and grant the petition filed by Jennifer A. Santiago, Esquire seeking leave to

withdraw from representation.

       During    the   evidentiary     hearing   on   the   petitions   filed   by   the

Philadelphia Department of Human Services (“DHS”) to terminate Father’s

parental rights, Father’s counsel stipulated that, if called to testify, Dawn

Roberts, the caseworker assigned to the family for approximately three

years, would testify in accordance with the statement of facts that the

agency attached to each of the respective petitions. N.T., 10/14/15, at 19-

20.   We rely upon that stipulation in summarizing the relevant facts and

procedural history.



____________________________________________


1
  The trial court also involuntarily terminated the parental rights of the
children’s mother, S.M., who is not a party to this appeal.


* Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-S28015-16



      This family has had a prolonged relationship with DHS since 2011,

when the agency discovered that S.M. (“Mother”), the children, and three

half-siblings that are not relevant to this appeal had been evicted from a

family member’s home.       K.R. and T.M. were regularly truant during the

2011-2012 school year.       All three children had been diagnosed with

attention deficit hyperactivity disorder (“ADHD”), but they went six months

between July and December 2012 without medication. The family’s housing

was uncertain and the children’s lives were unstable. Father has a history of

substance abuse and domestic violence, and his whereabouts throughout

this period were often unknown. In addition to intermittent homelessness,

chronic truancy, parental neglect, and domestic violence, the children were

forced to endure emotional, physical, and sexual abuse committed by

relatives acting as caretakers.

      On February 11, 2013, the juvenile court adjudicated the children

dependent.    The trial court ordered Father to submit to drug and alcohol

screens, and to complete a substance abuse assessment and evaluation. It

ordered DHS to refer Father to the Achieving Reunification Center (“ARC”).

DHS developed a family service plan (“FSP”) outlining several goals for

Father including, inter alia, 1) maintain safe and suitable housing; 2) satisfy

the children’s basic nutritional and clothing needs; 3) participate in drug and




                                     -3-
J-S28015-16



       alcohol evaluation with the Clinical Evaluation Unit (“CEU”) and comply

with dual diagnosis treatment; and 4) meet with ARC on a weekly basis.

       Father’s compliance was minimal, and he failed to demonstrate that he

was able to safely and appropriately care for his daughters.     On June 30,

2014, the trial court terminated Father’s telephone contact with the children.

Approximately two weeks later, the trial court suspended Father’s supervised

visitations pending the implementation of a therapeutic component to

visitation. He was also prohibited from contacting his daughters by email or

social media. On April 21, 2015, Father was discharged from ARC and drug

and alcohol counseling due to his lack of participation.     That fall, Father

submitted two positive urine screens to the CEU that confirmed his use of

PCP.

       On September 21, 2015, DHS filed petitions to terminate Father’s

parental rights to K.R., T.M., and S-S.R.       Although Attorney Santiago

stipulated that Father had been served with notice of the hearing date and

despite his statements to her indicating his intent to appear at the hearing

and oppose the petitions, Father failed to attend. Id. at 5. In addition to

the stipulations regarding Father’s failure to comply with the FSP, DHS

presented Ms. Robert’s testimony to establish the lack of a meaningful bond

between Father and the children and to explain why severing the existing

bond would not result in irreparable harm. Ms. Roberts observed that K.R.

does not want to maintain a relationship with Father. Id. at 23. Similarly,

                                     -4-
J-S28015-16



T.M. informed Ms. Roberts that “she’s ready to move on” from her

relationship with Father. Id at 24. As it relates to the youngest daughter,

S-S.R., Ms. Roberts reported that Father had not had any contact with S-

S.R. since the court terminated visitation on July 2014, and like her sisters,

she was prepared to put her relationship with Father behind her. Id. at 25-

26. In sum, Ms. Roberts concluded that it would be in the children’s best

interest to terminate Father’s parental rights in order to pursue the goal of

adoption. Id. at 23, 25.

        Citing Father’s lack of compliance with his FSP goals, Beth Kahn,

Esquire, the child advocate that was appointed to represent the children’s

best interest during the dependency and termination proceedings, joined

DHS’s petition to terminate Father’s parental rights and requested that the

trial court change the children’s permanency goal to adoption. Id. at 28-29.

Attorney Santiago did not present any evidence on Father’s behalf. At the

close of the hearing, the trial court ruled from the bench that DHS satisfied

its burden of proving by clear and convincing evidence the statutory grounds

for terminating Father’s parental rights pursuant to § 2511 (a)(1), (2), (5),

(8), and (b).2 Specifically, the court reasoned,



____________________________________________


2
    The pertinent sections of the Adoption Act provides as follows.

(Footnote Continued Next Page)


                                           -5-
J-S28015-16



                       _______________________
(Footnote Continued)

      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         (1) The parent by conduct continuing for a period of at
         least six months immediately preceding the filing of the
         petition either has evidenced a settled purpose of
         relinquishing parental claim to a child or has refused or
         failed to perform parental duties.

         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary for
         his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot or
         will not be remedied by the parent.

             ....

         (5) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an agency
         for a period of at least six months, the conditions which led
         to the removal or placement of the child continue to exist,
         the parent cannot or will not remedy those conditions within
         a reasonable period of time, the services or assistance
         reasonably available to the parent are not likely to remedy
         the conditions which led to the removal or placement of the
         child within a reasonable period of time and termination of
         the parental rights would best serve the needs and welfare
         of the child.

             ....

         (8) The child has been removed from the care of the parent
         by the court or under a voluntary agreement with an
         agency, 12 months or more have elapsed from the date of
         removal or placement, the conditions which led to the
         removal or placement of the child continue to exist and
         termination of parental rights would best serve the needs
         and welfare of the child.
(Footnote Continued Next Page)


                                            -6-
J-S28015-16



      [B]ased upon [the] clear and convincing evidence the Court has
      heard today, the Court finds [DHS] has sustained its burden as
      to all the children.

             ....

            As it relates to Father, . . . the Court finds that [DHS]
      sustained its burden as to [§] 2511 (a)(1), (2), (5), and (8).

            As it relates to [§] 2511 (b), the Court is well aware that
      no true bond exists. The Court is aware that with regard to the
      children, visitation was suspended, based upon the fact that
      [Father] proved to be a detriment emotionally to his children
      coming to whatever visits he came to in an intoxicated state,
      which put the children in jeopardy. And from July of 2014, if the
      Court's memory is correct, that those visits were terminated and
      [Father] did nothing to attempt to move beyond -- move beyond
      the suspension.

           Wherefore, the Court finds with regard to these children
      and [Father], that no true parent bond exists between Father
      and children [that] would be detrimental or [cause] irreparable
      harm if that bond was terminated[.] [T]here is a bond between
                       _______________________
(Footnote Continued)


             ....

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).




                                            -7-
J-S28015-16



       the respective children and their foster caregivers -- that bond
       being more consistent with a true loving and parental and
       supportive family environment.

             It is in the best interest of th[e]se children for the bond
       between . . . Father and children to be terminated. The goal of
       adoption is approved.

Id. at 29-31.

       This timely appeal followed the entry of the written decrees that

formally terminated Father’s paternal rights. In lieu of a Pa.R.A.P. 1925(b)

statement of matters complained of on appeal, Attorney Santiago filed a

Rule 1925(c)(4) statement that asserted her intention to submit an Anders

brief, which she filed with this Court along with a petition to withdraw from

representation.      See Anders v. California, 386 U.S. 738 (1967), and

Commonwealth v. McClendon, 434 A.2d 1185 (Pa. 1981).3 We may not

address the merits of the appeal without first reviewing the request to

____________________________________________


3
  The trial court erroneously determined that any issue Father sought to
raise would be waived due to the inapplicability of Rule 1925(c), ostensibly
because the introductory phrase to the rule states, “In a criminal case.” See
Pa.R.A.P. 1925(c)(4). Contrary to the trial court’s perspective, it is a well-
ensconced principle that counsel appointed to represent an indigent parent
in an appeal concerning the involuntary termination of parental rights may
submit an Anders brief and petition for withdrawal from representation. It
is axiomatic that a rule of appellate procedure that outlines the precise
procedure for counsel to follow in anticipation of withdrawal pursuant to
Anders would necessarily apply to counsel representing parents in cases
involving the involuntary termination of parental rights.                Thus,
notwithstanding the trial court’s declaration of waiver and consistent with
Rule 1925(c), if our independent review of the record had discerned
arguably meritorious issues, they would not have been deemed waived.



                                           -8-
J-S28015-16



withdraw. Commonwealth v. Rojas, 874 A.2d 638, 639 (Pa.Super. 2005).

Accordingly, we review Attorney Santiago’s petition at the outset.

      In In re V.E., 611 A.2d 1267 (Pa.Super. 1992), this Court extended

the Anders principles to appeals involving the termination of parental rights.

We stated that counsel appointed to represent an indigent parent on appeal

from a decree involuntarily terminating parental rights may, after a

conscientious and thorough review of the record, petition this Court for leave

to withdraw from representation and submit an Anders brief. Id. at 1275.

In Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009), our

Supreme Court altered our application of the Anders briefing requirements

to require counsel to fully articulate the legal basis for his conclusion that the

appeal is frivolous.

      In order to be permitted to withdraw, counsel must meet three

procedural requirements: 1) petition for leave to withdraw and state that,

after making a conscientious examination of the record, counsel has

concluded that the appeal is frivolous; 2) provide a copy of the Anders brief

to the parent; and 3) inform the parent that he has the right to retain

private counsel or raise, pro se, additional arguments that the parent deems

worthy of the court’s attention. Id.




                                       -9-
J-S28015-16



        Attorney Santiago’s petition to withdraw sets forth that she reviewed

the record and found no meritorious claims to argue.4        She served Father

with copies of the petition to withdraw, the Anders brief, and a letter

informing Father of her decision and explaining his right to retain new

counsel or proceed on a pro se basis and raise any additional issues he

deemed worthy of this Court’s review. A copy of counsel’s letter to Father is

appended to the Anders brief.5 Thus, Attorney Santiago complied with the

procedural aspects of Anders.

        We must now examine whether counsel’s Anders brief meets the

substantive elements of Santiago. Pursuant to Santiago, an Anders brief

must:

        (1) provide a summary of the procedural history and facts, with
        citations to the record; (2) refer to anything in the record that
        counsel believes arguably supports the appeal; (3) set forth
        counsel's conclusion that the appeal is frivolous; and (4) state
        counsel's reasons for concluding that the appeal is frivolous.
        Counsel should articulate the relevant facts of record, controlling
        case law, and/or statutes on point that have led to the
        conclusion that the appeal is frivolous.

Santiago, supra at 361.



____________________________________________


4
   While Attorney Santiago styled Father’s claims as meritless rather than
frivolous, the obvious intent of her review of the record was that the instant
appeal is wholly frivolous, a position she expressed explicitly in the Anders
brief.
5
  Father failed to respond to counsel’s petition to withdraw.



                                          - 10 -
J-S28015-16



      In her brief, Attorney Santiago summarized the factual and procedural

history of the case and referenced the portions of the record that she

believed ultimately fail to support any issues of merit. Counsel delineated

case law that demonstrates that DHS proved by clear and convincing

evidence the statutory grounds to terminate Father’s parental rights

pursuant to § 2511(a)(1), (2), (5), (8) and (b). She asserts that no non-

frivolous issues are preserved for appeal. Thus, the brief is compliant with

Santiago.

      Next, we turn to whether Father’s appeal is, in fact, frivolous.        Our

standard of review is well settled.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Involuntary termination of parental rights is governed by § 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938.           As the party petitioning for

termination of parental rights, CYS “must prove the statutory criteria for that

                                      - 11 -
J-S28015-16



termination by at least clear and convincing evidence.” In re T.R., 465 A.2d
642, 644 (Pa. 1983).         Clear and convincing evidence is defined as

“testimony that is so clear, direct, weighty, and convincing as to enable the

trier of fact to come to a clear conviction, without hesitancy, of the truth of

the precise facts in issue.” Matter of Sylvester, 555 A.2d 1202, 1203–04

(Pa. 1989).

      After a thorough review of the Anders brief and the pertinent law, and

following our independent examination of the certified record, we agree with

Attorney Santiago’s assessment that the appeal is wholly frivolous and

unsupported in law or in fact.        Stated simply, Father was chronically

noncompliant with his FSP goals and he never demonstrated an interest in

performing his parental duties. One example of Father’s pointed indifference

toward his children is the fact that he was conspicuously absent during the

hearing on DHS’s petition to terminate his parental rights despite discussing

the anticipated proceeding with his attorney. It is also relevant that Father

failed to comply with the drug and alcohol treatment component of the FSP

since his prolonged substance abuse was one of the primary reasons for

DHS’s involvement with the family.          Father was twice discharged from

treatment programs for nonparticipation, and he submitted two urine

screens that were positive for PCP.

      Most    importantly,   Father   has      not   maintained   a   parent-child

relationship with any of the children, who are sufficiently mature to

                                      - 12 -
J-S28015-16



articulate   their   disillusionment   with     Father   and   their   disinterest   in

reunification. Indeed, Ms. Roberts confirmed that neither K.R., T.M., nor S-

S.R. desires any type of relationship with Father, with whom they have not

interacted since the trial court suspended visitations during July 2014, more

than one year before DHS filed its petition to terminate Father’s parental

rights.

      Petition of Jennifer A. Santiago, Esquire, to withdraw as counsel is

granted. Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/29/2016




                                       - 13 -